Citation Nr: 1433557	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  12-08 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for diabetes mellitus, type II.

2.  Whether a separate compensable rating is warranted for neurological impairment of the left lower extremity (as secondary to the service-connected diabetes mellitus).

3.  Whether a separate compensable rating is warranted for neurological impairment of the right lower extremity (as secondary to the service-connected diabetes mellitus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the March 2012 substantive appeal, the Veteran requested a Board hearing by live videoconference (Board Videoconference hearing).  In December 2012, the Veteran was notified of a Board Videoconference hearing scheduled for February 2013; however, in a subsequent correspondence dated in December 2012, the Veteran withdrew his request for a Board hearing and requested that the appeal be considered on the record.  Therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2013).

The issues of separate disability ratings for neurological impairment of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period, the Veteran's diabetes mellitus, type II with erectile dysfunction has been managed by the use of insulin, an oral hypoglycemic agent, and restricted diet; regulation of activities was not required to control diabetes.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As this case concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  Here, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, and lay statements.

VA also satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA (QTC) examination (the report of which has been associated with the claims file) in August 2011.  The Veteran's representative has argued that the August 2011 VA QTC examination is inadequate because the VA examiner did not review the claims file and did not address the question as to the severity of the restriction of the Veteran's activity due to the service-connected diabetes mellitus.  Upon review, the Board finds that the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's appeal.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

There is no regulatory or statutory requirement for review of the claims file by the VA examiner, especially where the issue is rating a service-connected disability rather than rendering a medical nexus opinion of relationship of a current disorder to service.  See VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  To the contrary, the Court has held that review of the claims file is not a talisman.  The Court has held that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (holding that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions).  Rather, 38 C.F.R. § 4.1 requires only that each disability be reviewed in relation to its history, without limitation as to the source of that history.  Where that history is provided by the veteran, or for that matter, by sources other than the claims file, and the history is accurate, review of the claims file reduces to a mere ministerial act.  It is the accuracy of the history rather than the source of the history that determines the adequacy and probative value to the medical report, including any medical opinions, that rely on that history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may not disregard a medical opinion solely on the rationale it was based on a history given by the veteran rather than on independent review of the claims file); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility).  In this case, the VA examiner personally interviewed and examined the Veteran, including eliciting a history, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Thus, the August 2011 VA QTC examination was conducted with a review of the Veteran's disability in relation to an accurate history of that disability and is a sufficient examination for rating purposes.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the issue on appeal.


Initial Rating for Diabetes Mellitus Type II

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Assignment of staged ratings has been considered, but found not to be warranted in this case.  

The Veteran is in receipt of a 20 percent disability rating under Diagnostic Code 7913 for diabetes mellitus type II for the entire initial rating period.  Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required.  A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities is required.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.   A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

The criteria for rating diabetes mellitus are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified evaluation.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007); see also Melson v. Derwinski, 
1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Veteran has contended that the service-connected diabetes mellitus, type II is worse than the 20 percent disability rating contemplates.  Specifically, the Veteran has asserted that flare-ups require him to take more than one shot of insulin per day.  He has also contended that he has diet restrictions and a regulation of daily activities due to the service-connected diabetes mellitus.

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, a disability rating in excess of 20 percent is not warranted for diabetes mellitus under Diagnostic Code 7913.  The Board finds that for the entire rating period diabetes mellitus type II has been managed by the use of insulin, an oral hypoglycemic agent, and restricted diet, and that regulation of activities was not required to control diabetes.  

VA treatment records from September 2007 to September 2012 indicate that the Veteran was prescribed oral medication (Metformin) and insulin.  A June 2011 VA treatment record indicated a treatment plan for the Veteran, including an adjustment of insulin and diet for improved glycemic control.  Another June 2011 VA treatment record indicated that diet and exercise were advised with continuing diabetes education.  

The August 2011 VA QTC examination report notes that the Veteran must rest frequently between activities, but did not indicate that the Veteran's activities were regulated.  The VA QTC examiner noted no history of hypoglycemia, and no weight loss, weight gain, or progressive loss of strength.  In a July 2012 letter, the VA treating physician indicated that optimal control of the Veteran's diabetes included diet (carbohydrate intake limited to 100-160 grams daily), exercise (which is limited due to presumable cardiac ischemia manifesting itself as shortness of breath and fatigue), avoidance of smoking, and current medications, including insulin.  Here, while the VA physician indicated that exercise is limited due to a heart condition, exercise was nonetheless identified as necessary for optimal control of the diabetes.  The Board does not find that this rises to the level of a regulation of activities due to the service-connected diabetes mellitus.  

For the entire initial rating period, the Veteran's diabetes has been managed by the use of insulin, an oral hypoglycemic agent, and restricted diet.  The weight of the evidence of record reflects that regulation of activities not required for control of diabetes mellitus as required for a higher 40 percent rating under Diagnostic Code 7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).  The Board finds that the evidence from the VA treatment records, the August 2011 VA QTC examination report, and the July 2012 letter from the Veteran's treating VA physician showing recommended exercise and no restriction of activities outweigh the Veteran's unsubstantiated and general assertions that he is required to regulate his activities.   

Based on the above, the Board finds that the criteria for a rating in excess of 20 percent under Diagnostic Code 7913 for the diabetes mellitus have not been met or more nearly approximated for any period; therefore the claim must be denied.  See 38 C.F.R. § 4.119.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the Veteran has any complications associated with the service-connected diabetes mellitus that would allow for a separate compensable evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  First, claims of service connection for hypertension and an eye disability, as due to service-connected disabilities, were denied by the RO in October 2011 and August 2012 rating decisions, respectively.  The Veteran did not initiate an appeal as to those claims and they are not before the Board at this time.  

Next, as noted above, the RO granted service connection for erectile dysfunction, as associated with the service-connected diabetes mellitus, in an October 2011 rating decision and assigned a noncompensable rating.  Erectile dysfunction has been rated with the service-connected diabetes mellitus for the entire initial rating period on appeal; thus, the RO has implicitly denied a separate compensable rating for erectile dysfunction as a complication of diabetes.  See Note (1) to Diagnostic Code 7913 (noncompensable complications are rated as part of the diabetic process).  Erectile dysfunction is rated under Diagnostic Code 7522, which provides for a single 20 percent disability rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  There is no schedular rating for loss of erectile power alone.  When the rating schedule does not provide a compensable disability rating for a Diagnostic Code, a noncompensable percent rating is assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. 
§ 4.31.  Under Diagnostic Code 7522, the loss of erectile power without penis deformity does not warrant a compensable rating (aside from special monthly compensation which the Veteran is already receiving).  See Id.

The Veteran has not contended that he is entitled to a separate compensable rating for the erectile dysfunction.  As mentioned above, Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.  In this case, the Board finds that the weight of the evidence is against a grant of a separate compensable rating for erectile dysfunction.  For the entire initial rating period on appeal, the erectile dysfunction does not manifest in deformity of the penis.  During the August 2011 VA QTC examination, while the Veteran reported impotence and erectile dysfunction was diagnosed, an examination of the Veteran's genitals revealed no deformity, masses, or tenderness.  The scrotum was normal, varicocele was absent, and the testes were normal.  Based on the above, the Board finds that the weight of the evidence is against a separate disability rating for erectile dysfunction.    

The questions of separate disability ratings for neurological impairment of the lower extremities are addressed in the Remand section below.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the initial rating for diabetes.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that, for the entire initial rating period, the symptomatology and impairment caused by the Veteran's diabetes mellitus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's diabetes mellitus has been manifested by use of insulin and oral medications, and regulation of diet which are specifically provided for under Diagnostic Code 7913.  The criteria also contemplate the Veteran's symptoms of erectile dysfunction as a related disorder, not separately compensable.  In this case, comparing the Veteran's disability level and symptomatology of the diabetes mellitus to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The Board further considered the symptoms of increased fatigue, dryness of the mouth, and frequent urination related to the insulin, which are also implicitly contemplated as ordinary symptoms of diabetes, especially of diabetes manifesting such symptoms so as to require the use of insulin and require dietary management to warrant the 20 percent schedular rating.  These symptoms are not indicated as indicative of a higher rating.  Likewise, such symptoms common to diabetes are not indicated to be separately impairing, as the form of treatment by use of special diet and insulin is contemplated to have remediated these effects.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the functional effects of such problems reported by the Veteran are contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the diabetes mellitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the Veteran has not contended that he is unemployed because of his service-connected disabilities, and the other evidence of record does not suggest unemployability due to service-connected disabilities; thus, the Board finds that Rice is inapplicable because neither the Veteran nor the evidence suggests inability to obtain or maintain substantially gainful employment due to the service-connected disabilities.  


ORDER

An initial disability rating in excess of 20 percent for the service-connected diabetes mellitus with erectile dysfunction, for the entire initial rating period, is denied.


REMAND

Whether Separate Compensable Ratings
for Lower Extremity Neurological Impairment

A remand is required in this case to ensure that there is a complete record upon which to decide the question of whether separate disability ratings for neurological impairment of the bilateral lower extremities, as due to the service-connected diabetes mellitus, are warranted.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

With respect to the initial rating appeal for a higher rating of the diabetes mellitus, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the disability in reaching its decision.  Schafrath, 
1 Vet. App. at 589.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2013).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2014).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2013).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

It is important to note that the Board found the August 2011 VA QTC examination to be adequate only as it pertains to the issue of a higher rating of the diabetes mellitus as manifested under Diagnostic Codes 7522 and 7913; however, as explained below, a remand is necessary to help determine whether separate ratings for bilateral lower extremity neurological deficiencies are warranted and, if so, to ascertain the severity of those deficiencies.

During the August 2011 VA QTC examination, the Veteran reported having tingling and numbness of the left foot, but did not report experiencing neuralgia or loss of sensation.  Upon neurological examination, the left peripheral nerve revealed neuritis and there was sensory dysfunction demonstrated by decreased sensation of the left medial lower leg and foot.  The VA examiner diagnosed peripheral neuropathy and indicated that the neurological condition is a complication of diabetes, occurring in the lower extremities that results in neuritis.  In the letter received in July 2012, the Veteran's treating VA physician indicated that the Veteran had nerve dysfunction along with damage to small vessels from the diabetes mellitus.

Based on the evidence of record, the extent and severity of the bilateral lower extremity neurological disorders are still unclear based on the Veteran's subjective reports of tingling and numbness, and the objective evidence indicating a neurological deficiency.  In short, the level of severity of the bilateral lower extremity neurological deficiency is not clear from the medical examinations and lay statements of record.

As such, the Board finds that an additional VA examination would assist in identifying all chronic and neurologic bilateral lower extremity manifestations, including peripheral neuropathy, that are attributable to the service-connected diabetes mellitus, and to assist in determining the severity of those aspects of disability.

Accordingly, the issues of separate disability ratings for left and right lower extremity neurological impairment are REMANDED for the following action:

1. Schedule an appropriate VA examination to assist in determining any neurological manifestations associated with the service-connected diabetes mellitus.  The relevant documents in the claims file should be made available to the VA examiner.  All necessary tests should be accomplished.  

After the review of the record, an interview with the Veteran, a physical examination, and any further development as deemed appropriate, the VA examiner should provide findings and opinions on the following and include an appropriate rationale for those findings or opinions:

a) describe and diagnose any additional chronic neurologic bilateral lower extremity manifestations of the service-connected diabetes mellitus, to include, but not limited to, peripheral neuropathy;

b) evaluate the extent and severity of any diagnosed neurologic deficiencies of the bilateral lower extremity, to include, but not limited to, peripheral neuropathy, by rendering an opinion as to whether it more nearly approximates incomplete paralysis of the sciatic nerve (that is mild; moderate; moderately severe; or severe, with marked muscular atrophy) or complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost; and

c) if the neurologic impairment is wholly sensory, render an opinion as to whether it more nearly approximates mild or moderate impairment.

2. After completion of the above and any additional development deemed necessary, the claims for separate disability ratings for neurological impairment of the bilateral lower extremities, should be adjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


